Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 5/03/2022, to the Office action mailed 2/03/2022 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 1, 5 and 17, added Claims 22-27, and presented arguments in response to the Office action.   
Claims 1-5 and 11-27 are pending.
Claims 1-5 and 17-27 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 5/03/2022, is acknowledged and has been reviewed.  NPL citation number 002 has been lined-through by the Examiner because a copy of the document has not been provided by Applicant.


Withdrawn Claim Objections
The objection to Claims 5 and 17 set forth in the previous Office action has been withdrawn in view of Applicant’s present claim amendments.

Withdrawn Rejections
The rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.
The rejection of Claims 1, 2, and 4 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lehman et al. (U.S. Patent Appl. Pub. No. 2002/0065321 A1), set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.
The rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by D'Onofrio et al. (U.S. Patent Appl. Pub. No. 2013/0217775 A1, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.
The rejection Claims 17-22 under 35 U.S.C. 103 as being unpatentable over D'Onofrio et al. (U.S. Patent Appl. Pub. No. 2013/0217775 A1) as applied to claims 1-5 above, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.

Claim Rejections - 35 USC § 112 – New Rejection Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “[a] method of treating moderate to severe gastroparesis, comprising administering to human gastroparesis patients an amount of metoclopramide or a pharmaceutically acceptable salt thereof, effective to treat moderate to severe gastroparesis; wherein moderate to severe gastroparesis is as defined by the Modified Gastroparesis Cardinal Symptom Index-Daily Diary (mGCSI-DD) or Gastroparesis Symptom Assessment (GSA); and wherein the patient administered the metoclopramide or pharmaceutically acceptable salt thereof has an mGCSI-DD score of 3 or greater and/or a GSA score of 2.7 or greater.”
Claims 26 and 27 are drawn to the method of claim 1 and 17, respectively, wherein severity of the gastroparesis and gastric emptying is assessed by one or more of questioning the patient regarding symptoms of gastroparesis by a Patient Reported Outcome (PRO) symptom measurement instrument, another self-reported outcome measurement tool, octanoic breath test, wireless capsule endoscopy, radioscintigraphy, ultrasonography, x-rays employing radiopaque markers such as barium, a physician reported outcome measurement tool, and/or by physician clinical assessment.
Claims 26 and 27 recites the limitation " wherein severity of the gastroparesis and gastric emptying is assessed " in the first line of each claim, respectively.  There is insufficient antecedent basis for limitation of assessing gastric emptying in the claims.
Regarding claims 26 and 27, the phrase "such as" (at the penultimate line of each claim) renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to the limitation “wherein severity of the gastroparesis and gastric emptying is assessed by one or more of questioning the patient regarding symptoms of gastroparesis by a Patient Reported Outcome (PRO) symptom measurement instrument, another self-reported outcome measurement tool…”, it is unclear whether the PRO symptom measurement instrument includes the mGCSI-DD and GSA self-reporting instruments of Claims 1 and 17, or if it in addition to them. Additionally, it is unclear what “another self-reported outcome measurement tool” is relative to the PRO or to the mGCSI and GSA recited in Claims 1 and 17.   

Claim Rejections - 35 USC § 103 – New Rejection Necessitated by Claim Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over D'Onofrio et al. (U.S. Patent Appl. Pub. No. 2013/0217775 A1; previously cited); hereinafter “D'Onofrio”.
Claim 1 is drawn to “[a] method of treating moderate to severe gastroparesis, comprising administering to human gastroparesis patients an amount of metoclopramide or a pharmaceutically acceptable salt thereof, effective to treat moderate to severe gastroparesis; wherein moderate to severe gastroparesis is as defined by the Modified Gastroparesis Cardinal Symptom Index-Daily Diary (mGCSI-DD) or Gastroparesis Symptom Assessment (GSA); and wherein the patient administered the metoclopramide or pharmaceutically acceptable salt thereof has an mGCSI-DD score of 3 or greater and/or a GSA score of 2.7 or greater.”  Claim 2 is drawn to the method of claim 1, wherein the administering is intranasal.  Claim 3 is drawn to the method of claim 1, wherein said human gastroparesis patients are members of a female gastroparesis treatment group consisting of female human patients only, and excluding all males.  Claim 4 is drawn method of claim 1, wherein a daily dose of metoclopramide is administered as 3-8 intranasal aliquots of about 5 mg to 25 mg of metoclopramide base per aliquot.  Claim 5 is drawn to the method of claim 3, wherein one or more symptoms of gastroparesis are treated, and the one or more symptoms that are treated are selected from the group of 11 symptoms recited by the claim.
D'Onofrio discloses a method of treating moderate to severe gastroparesis, comprising administering to human gastroparesis patients having a mean GCSI score of ≥2 to ≤4 (patients with a score of <2 or >4 were excluded) an amount of intranasal metoclopramide, effective to treat gastroparesis.   D'Onofrio teaches embodiments wherein the gastroparesis patients are human females. See para. [0004], [0055] and [0061], for example. At para [0063], D'Onofrio discloses "For each symptom, subjects were instructed to choose the number (0-5) that best described how severe the symptom has been during the previous 24 hours. Subjects were instructed to answer each question. The following symptom scores were used: 0=None; 1=Very Mild; 2=Mild; 3=Moderate; 4=Severe; 5=Very Severe".  The Table at para. [0068] presents data from the female treatment arm of the study and shows a Baseline mGCSI-DD score of 2.9 and statistically significant improvement at week 4 for intranasal metoclopramide at 10 and 14 mg.  The baseline value 2.9 is very close to 3.0 (moderate).  Furthermore, is the mean score of all (female) subjects in the study.  As presented above, to be included in the study the patients must have a symptom score of ≥2 to ≤4.  Therefore, the treatment group includes individual subjects that could have a mGCSI score in the range of 2 to 4, including subjects that have a score 3 to 4 as required by the instant claims.
Additionally, the range of ≥2 to ≤4 overlaps with the range allowed by the instant claim (i.e., 3 to 5).  MPEP 2131.05 I discloses “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that ‘for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].’ The court stated that ‘by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.’).”
Regarding claim 2 (i.e., intranasal administration), D'Onofrio discloses the method of claim 1, wherein the administering is intranasal (para [0058] "Study drug was administered intranasally”).
Regarding claim 3, D'Onofrio discloses the method of claim 1, wherein said human gastroparesis patients are members of a female gastroparesis treatment group consisting of female human patients only, and excluding all males, said method further comprising establishing said female gastroparesis treatment group consisting of female human patients only, and excluding all males, prior to administering the amount of metoclopramide, to said human gastroparesis patients who are members of said female gastroparesis treatment group consisting of female human patients only, and excluding all males (para [0068] "Changes from Baseline to Week 4 in Mean mGCSI-DD for Females (Males). When subjects were classified by gender (as prespecified in the statistical analysis plan), there was a clear difference in mGCSI-DD scores between females and males.  As can be seen in the p-values in the following table, the females in both the 10 mg IN [intranasal] and 14 mg IN groups (Treatment Arms) experienced statistically significant improvement in mGCSI-DD scores versus placebo, whereas males in both Treatment Arms did not.").
Regarding claim 4, D'Onofrio discloses the method of claim 1, wherein a daily dose of metoclopramide is administered as 3-8 intranasal aliquots of about 5 mg to 25 mg of metoclopramide base per aliquot (para [0058] “Study drug was administered intranasally (one spray in either the right or the left nostril) [para [0055]] 10 mg or 14 mg per spray] four times a day, 30 minutes before meals and at bedtime.”).
Regarding claim 5, D'Onofrio discloses the method of claim 3, wherein one or more symptoms of gastroparesis (e.g., nausea, retching vomiting, stomach fullness, early satiety, feeling full, loss of appetite, bloating, etc.) are effectively treated in an all-female population of gastroparesis patients.  See para. [0070], particularly the table, and para [0006].
With regard to claim 26, drawn to “[t]he method of claim 1, wherein severity of the gastroparesis and gastric emptying is assessed by one or more of questioning the patient regarding symptoms of gastroparesis by a Patient Reported Outcome (PRO) symptom measurement instrument, another self-reported outcome measurement tool, octanoic breath test, wireless capsule endoscopy, radioscintigraphy, ultrasonography, x-rays employing radiopaque markers such as barium, a physician reported outcome measurement tool, and/or by physician clinical assessment”, D'Onofrio discloses at para. [0040] “Various techniques may be used to assess the severity of the gastroparesis and gastric emptying, and these will be well-known to those of skill in the art. Such techniques include questioning the patient regarding symptoms of gastroparesis by a Patient Reported Outcome (PRO) symptom measurement instrument. Techniques like octanoic breath test, wireless capsule endoscopy, radioscintigraphy, ultrasonography, and x-rays employing radiopaque markers such as barium, may be employed.”
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-5, 26 and 27 are rejected.
Claims 17-25 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629